Case: 1:16-cr-00124-JG Doc #: 231 Filed: 11/18/19 1 of 1. PageID #: 2340



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 -------------------------------------------------------
                                                           :
 UNITED STATES OF AMERICA,                                 :        CASE NO. 1:16-cr-00124
                                                           :
           Plaintiff,                                      :        JUDGE JAMES S. GWIN
                                                           :
 vs.                                                       :        JUDGMENT OF ACQUITTAL
                                                           :
 SIROUS ASGARI,                                            :
                                                           :
           Defendant.                                      :
                                                           :
 -------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:


           After the government closed its evidence, the Court granted defendant's motion for a

 judgment of acquittal after finding the government’s evidence insufficient to sustain a

 conviction on any count.

           The Court therefore GRANTS defendant’s oral Rule 29 motion for judgment of

 acquittal as to all counts of the Indictment against the defendant, Sirous Asgari. The Court

 hereby finds that the defendant is acquitted, discharged, and any bond exonerated.

           IT IS SO ORDERED.



 Dated: November 18, 2019                                      s/   James S. Gwin
                                                               JAMES S. GWIN
                                                               UNITED STATES DISTRICT JUDGE
